Exhibit 10.2

PROMISSORY NOTE CONVERSION AGREEMENT

THIS PROMISSORY NOTE CONVERSION AGREEMENT (this “Agreement”) is entered into as
of June     , 2015 by and between LaserLock Technologies, Inc., a Nevada
corporation (the “Company”), and [NOTEHOLDER NAME] (the “Noteholder”).

W I T N E S S E T H:

WHEREAS, the Company has executed a [Promissory Note] in favor of Noteholder in
the original aggregate principal amount of $[PRINCIPAL AMOUNT], dated [ISSUE
DATE], a copy of which is attached hereto as Exhibit A (the “Note”); and

WHEREAS, the current outstanding principal and interest amount due under the
Note (including principal and accrued but unpaid interest) is $[CURRENT AMOUNT],
which the Company and Noteholder desire to convert into shares of Common Stock,
$0.001 par value of the Company (the “Common Stock”).

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which is hereby acknowledged, the parties
hereby agree as follows:

 

  1. Conversion to Common Stock . Notwithstanding any term or provision of the
Note to the contrary, this Agreement shall be effective (the “Effective Date”)
upon the satisfaction of all of the conditions set forth in Article II of that
certain Master Acquisition Agreement, dated as of June [    ], 2015, attached
hereto as Exhibit B (the “Master Acquisition Agreement”), and the entire amount
outstanding under the Note (including principal and accrued but unpaid interest)
shall be converted into shares of Common Stock, at a conversion rate of one
share of Common Stock for each $0.018 of principal and accrued but unpaid
interest due under the Note through the Effective Date, which, for purposes of
this Agreement, the Noteholder and the Company agree shall be equal to an
aggregate of [NUMBER COMMON SHARES] shares of Common Stock. Upon the Effective
Date and return of the original Note as described below, the Company shall
instruct its transfer agent to issue such shares of Common Stock to the
Noteholder at the address on the signature page hereto.

 

  2. Return of Note; Release. Upon the Effective Date, the Note shall be deemed
to be cancelled, paid in full and of no further force or effect and the
Noteholder shall have no rights thereunder. Upon the execution of this
Agreement, the Noteholder shall return the original Note to the Company marked
“CANCELLED: PAID IN FULL”, to be held by the Company until the Effective Date.
As of the Effective Date, Noteholder and Company hereby forever releases,
discharges, acquits and forever forgives the other party and respective its
shareholders, directors, officers, employees and agents from any and all claims,
suits, actions, demands, liabilities and proceedings of every nature and
description, known and unknown, arising out of or pursuant to the Note.

 

  3.

Restricted Stock. The Common Stock to be issued hereunder has not been
registered with the United States Securities and Exchange Commission or with the
securities regulatory authority of any state. The Common Stock is subject to
restrictions imposed by federal

 

-1-



--------------------------------------------------------------------------------

  and state securities laws and regulations on transferability and resale, and
may not be transferred assigned or resold except as permitted under the
Securities Act of 1933, as amended (the “Act”), and the applicable state
securities laws, pursuant to registration thereunder or exemption therefrom.

 

  4. Noteholder Representations. The Company is issuing the Common Stock to the
Noteholder in reliance upon the following representations made by the
Noteholder:

 

  (a) Noteholder is an “accredited investor” within the meanings set forth in
Rule 501(a) of Regulation D under the Act (17 C.F.R. § 230.501(a)). The Common
Stock is being acquired by Noteholder for its own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and Noteholder has no present intention of selling, granting any participation
in or otherwise distributing the same.

 

  (b) Noteholder:

 

  (i) has had, and continues to have, access to detailed information with
respect to the business, financial condition, results of operations and
prospects of the Company;

 

  (ii) has received or has been provided access to all material information
concerning an investment in the Company; and

 

  (iii) has been given the opportunity to obtain any additional information or
documents from, and to ask questions and receive answers of, the officers,
directors and representatives of the Company to the extent necessary to evaluate
the merits and risks related to an investment in the Company represented by
Common Stock.

 

  (c) As a result of Noteholder’s study of the aforementioned information and
Noteholder’s prior overall experience in financial matters, and Noteholder’s
familiarity with the nature of businesses such as the Company, Noteholder is
properly able to evaluate the capital structure of the Company, the business of
the Company, and the risks inherent therein.

 

  (d) The Noteholder is the beneficial owner of the Note free and clear of any
liens, security interests, encumbrances or other like items and is conveying
good title to the Note back to the Company. The Note is the only Promissory Note
that Noteholder holds in relation to Company and that there is no further
indebtedness owed by the Company to the Noteholder.

 

  (e) Noteholder’s financial condition is such that Noteholder can afford to
bear the economic risk of holding the Common Stock, and to suffer a complete
loss of Noteholder’s investment in the Company represented by the Common Stock.

 

  (f) Noteholder’s principal residence is as set forth on the signature page
hereto

 

-2-



--------------------------------------------------------------------------------

  5. Miscellaneous.

 

  (a) This Agreement shall be construed and enforced in accordance with the laws
of the State of Nevada.

 

  (b) This Agreement, together with the Master Acquisition Agreement,
constitutes the entire agreement between the parties and supersedes all prior
oral or written negotiations and agreements between the parties with respect to
the subject matter hereof. No modification, variation or amendment of this
Agreement (including any exhibit hereto) shall be effective unless made in
writing and signed by both parties. To the extent any terms of the Note are
inconsistent with the provisions of this Agreement, Noteholder waives the
application of such inconsistent provision and covenants and agrees that the
terms of this Agreement shall control.

 

  (c) Each party to this Agreement hereby represents and warrants to the other
party that it has had an opportunity to seek the advice of its own independent
legal counsel with respect to the provisions of this Agreement and that its
decision to execute this Agreement is not based on any reliance upon the advice
of any other party or its legal counsel. Each party represents and warrants to
the other party that in executing this Agreement such party has completely read
this Agreement and that such party understands the terms of this Agreement and
its significance. This Agreement shall be construed neutrally, without regard to
the party responsible for its preparation.

 

  (d) Each party to this Agreement hereby represents and warrants to the other
party that

 

  (i) the execution, performance and delivery of this Agreement has been
authorized by all necessary action by such party;

 

  (ii) the representative executing this Agreement on behalf of such party has
been granted all necessary power and authority to act on behalf of such party
with respect to the execution, performance and delivery of this Agreement; and

 

  (iii) the representative executing this Agreement on behalf of such party is
of legal age and capacity to enter into agreements which are fully binding and
enforceable against such party.

 

  (e) This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute a single instrument.

[SIGNATURES CONTAINED ON FOLLOWING PAGE.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Promissory Note Conversion
Agreement as of the date set forth above.

 

COMPANY: NOTEHOLDER: LASERLOCK TECHNOLOGIES, INC.
[                                         ] By:

 

By:

 

Name: Paul Donfried Name:

 

Title: Chief Executive Officer Title:

 

Address:

591 Cone Hill Road

Richmond, MA 01254

Address:

 

 

Telephone: (202) 400-3700, x120 Telephone:

 

Facsimile: (413) 698-8396 Facsimile:

 

E-Mail: pdonfried@laserlocktech.com E-Mail:

 

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF NOTE



--------------------------------------------------------------------------------

EXHIBIT B

MASTER ACQUISITION AGREEMENT